           Case 1:19-cr-00862-VEC Document 320 Filed 04/01/21 Page           1 ofSDNY
                                                                          USDC    3
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
UNITED STATES DISTRICT COURT                                              DATE FILED: 4/1/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :
                 -against-                                    : 19-CR-862 (VEC)
                                                              :
 MICHAEL GONZALEZ,                                            :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Gonzalez is scheduled to be sentenced on Thursday, May 6, 2021, at

2:30 P.M.;

        WHEREAS the parties’ presentence submissions are due no later than Friday, April 16,

2021;

        WHEREAS the final Presentence Report (“PSR”) disclosure deadline is April 12, 2021;

        WHEREAS Defense counsel reports that the mitigation expert requires additional time to

complete the mitigation report; and

        WHEREAS Defense counsel further reports that he would like additional time to speak

with his client about the PSR;

        IT IS HEREBY ORDERED that the PSR disclosure deadline is adjourned to Friday,

May 14, 2021.

        IT IS FURTHER ORDERED that the parties’ deadline to file presentencing submissions

is adjourned to Friday, May 21, 2021.

        IT IS FURTHER ORDERED that Mr. Gonzalez’s sentencing is adjourned to Thursday,

Thursday, June 10, 2021, at 11:00 A.M. The sentencing will be held in Courtroom 443 of the
          Case 1:19-cr-00862-VEC Document 320 Filed 04/01/21 Page 2 of 3




Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that Defense counsel must promptly inform the Court if

further legal calls with his client are not connected by the Bureau of Prisons;

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

         IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0862. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.




SO ORDERED.
                                                        _________________________________
Date: April 1, 2021                                     VALERIE CAPRONI
      New York, NY                                      United States District Judge




                                               2 of 3
         Case 1:19-cr-00862-VEC Document 320 Filed 04/01/21 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
